ROTHENBERG, J.
Roshani Desai filed a declaratory action to determine whether an alleged “plumbing loss” was covered by her homeowners’ insurance policy issued by State Farm Florida Insurance Company (“State Farm”). Prior to a determination as to coverage, the trial court entered a discov*6ery order requiring State Farm to (1) produce claim manuals and/or guidelines relating to certain policy language and (2) provide a representative to testify as to the claims manual, guidelines, and insurance policy.
In seeking certiorari review of the discovery order, State Farm contends Florida law “prohibits insureds from obtaining discovery into an insurer’s claims files and claims handling materials until contract/coverage litigation has been concluded.” As State Farm’s argument is well taken, we grant the petition for writ of certiorari and quash the discovery order under review. Gen. Star Indent. Co. v. Atl. Hospitality of Fla., LLC, 93 So.3d 501, 503 (Fla. 3d DCA 2012) (granting certiora-ri and quashing a discovery order because the order prematurely “compels the production of materials concerning the insurer’s business policies and practices before there has been a determination of coverage and the extent of loss”) (emphasis added); see also State Farm Fla. Ins. Co. v. Ramirez, 86 So.3d 1198 (Fla. 3d DCA 2012); Gov’t Emps. Ins. Co. v. Rodriguez, 960 So.2d 794 (Fla. 3d DCA 2007); Liberty Mut. Ins. Co. v. Farm, Inc., 754 So.2d 865 (Fla. 3d DCA 2000).
Petition granted; order quashed.